Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claims 1-3, 5-10, and 12 under 35 U.S.C. 103 as being unpatentable over Wironen et al., Polaschegg, Lorenc et al., and Wiebensjo et al. is withdrawn in view of the claim amendments in the Response of Feb. 22, 2022.   
The rejection of claims 4 and 31 under 35 U.S.C. 103 as being unpatentable over Wironen et al., Polaschegg, Lorenc et al., and Wiebensjo et al., Lequeux et al. and Mooney et al. is withdrawn in view of the claim amendments in the Response of Feb. 22, 2022.  
The rejection of claim 13 12 under 35 U.S.C. 103 as being unpatentable over Wironen et al., Polaschegg, Lorenc et al., Wiebensjo et al., and Owens et al. is withdrawn in view of the claim amendments in the Response of Feb. 22, 2022.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wironen et al. (U.S. Patent App. No. 2003/0104026 A1) in view of Polaschegg (U.S.Patent App. No. 2013/0085469, cited in IDS filed on Feb. 27, 2020), Lorenc et al. (U.S. Patent App. No. 2009/0023631 A1) and Stroumpoulis et al. (U.S. Patent App. No. 2012/0071437 A1).
The claims are directed to a therapeutic filler composition capable of being injected into a patient's soft tissue having a viscosity of 0.4-6.68 Pa seconds, which includes about 0.1-10% anti-microbial agent, crosslinked hyaluronic acid, at least one growth factor, stem cells and a carrier. The viscosity is obtained by using a combination of medium and high molecular weight hyaluronic acids.
Wironen et al. teach an injectable, biocompatible compositions including a carrier, acellular, pulverized dermis tissue, and additional bioactive agents, including stem cells, antimicrobials and antibiotics, and at least one growth factor. (Abstract, paras. [0010], [0011], [0015], [0025], Wironen et al. teach that an effective amount of antibiotic can be incorporating to achieve a desired effect, such as prevention of infection at the site of administration, (para. [0011], but does not explicitly teach the claimed range of anti-microbial agent (0.1-10%). Wironen et al. teach that the composition can be administered to the face or other areas of the body for cosmetic enhancement or filling of voids due to abnormalities, surgeries, or injury. (Abstract, paras. [0001], [0007], [0019]).
Wironen et al. does not teach an anti-microbial agent that is an aqueous solution including cross-linked hyaluronic acid with a viscosity of at least 0.4 Pa seconds and not greater than 6.68 Pa seconds obtained by a combination of medium and high molecular weight hyaluronic acids or a cross-linking agent.
Lorenc et al. teach a composition for augmenting soft tissue that includes a carrier that is cross-linked with a cross-linking agent and an active ingredient, preferably a hormone, specifically TGF-B. (Abstract, paras. [0006], [0054], [0057]) Lorenc et al. teach that soft tissue augmentation fillers can include cross-linked hyaluronic acid (HA) to enhance, fill or augment soft tissue. (paras. [0010], [0024]-[0034]). Lorenc et al. teach that the combination of the active ingredient (such as growth factor) with a cross-linked carrier (hyaluronan) can be done through the use of an aqueous solvent and delivered intracutaneous, subcutaneous, intramuscular, or as a bolus. (paras. [0052], [0056]). Lorenc et al. teach a composition that includes incorporation of adipose-derived stem cells in an HA lattice or matrix. (para. [0068]).
Stroumpoulis et al. teach an injectable dermal filler. (Abstract) The filler includes crosslinked hyaluronic acid (HA) in a combination of lower molecular weight HA and higher molecular weight HA. (para. [0060], [0061]). Stroumpoulis et al. further teach that matrix, polysaccharide polymers generally, and specifically HA, for soft tissue augmentation have viscoelastic characteristics with known modulation potential.  (para. [0027]).  More specifically, Stroumpoulis et al. teach that the composition including crosslinked glycoaminoglycan polymers, including HA, can be formulated with a dynamic viscosity of less than 10 Pa seconds.  (paras. [0083], [0084]). Stroumpoulis et al. teach that HA can range in size from small to very large, that in a specific embodiment that mean molecular weight to the HA is between about 310,000 and 840,000 Da (310-840 kDa).  (paras. [0031], [0033], claim 3).  
Polaschegg teaches taurolidine can be formulated within a gel or injectable polymer for localized treatment of infection (Abstract), and may be formulated as a scaffold which allows it to function as a filler and release taurolidine. (para. [0067]). Polaschegg further teach a medication for treating infection having taurolidine that is sufficiently high to treat infection and formulated to be applied to a specific region (para. [0058]) and that taurolidine can be administered at greater than 2% in certain formulations (para. [0026]). Polaschegg teach taurolidine is routinely dosed in aqueous solution at 1%, as concentrations higher than this produce pain in most tissue, (para. [0049], [0058], Table 2); however, “the occurrence of pain associated with Taurolidine in many tissue sites is absent in the mouth.” (para. [0132]. Polaschegg teach that Taurolidine is ideal for administration to the mouth, as it passes through the mucous lining well; it is anti-inflammatory and a broad-spectrum antibiotic; it is tasteless and does not discolor teeth; it has high safety, even in case of accidental overdose; and it does not induce bacterial resistance. (para. [0132]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the injectable composition taught by Wironen et al. to incorporate the cross-linked HA having the claimed viscosity in an aqueous solution including Taurolidine in the claimed range of 0.1-10% as a composition for treating the mouth because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incoporating the taurolidine as taught by Polaschegg in the composition of Wironen et al. as modified by Lorenc et al. and Stroumpoulis et al. would have led to predictable results with a reasonable expectation of success because Wironen et al. explicitly teach that an effective amount of antibiotic can be added to their composition which is used to fill voids and treat the face and Polaschegg teach that Taurolidine is an excellent choice for treatment or prevention of infection and is focused on making taurolidine available in forms that allow administration at higher levels that the routine 1% formulation. With respect to the viscosity, Stroumpoulis et al explicitly teach that inclusion of crosslinked HA in fillers is known and this result-dependent variable can be tuned as desired.   
With respect to claims 2, 3, 5-10 and 12, Wironen et al. teach that growth factors and stem cells are incorporated at that an effective amount of to achieve a desired effect. (para. [0011], [0016], [0025]. Wironen et al. teach incorporation of growth factors, specifically TGF-B. (para. [(0015]). Wironen et al. teach inclusion of 0.5-5% hyaluronic acid as a carrier, which is crosslinked with a sugar (para. [0009], and inclusion of dermis, which would result in a carrier that is dermis derived. With respect to claim 7, the limitation is taught by Wironen et al. because Wironen et al. teach stem cells and all stem cells must be either autologous or non-autologous.
With respect to claim 11, this limitation is related to the way in which the carrier is made; as the claim is directed to a composition, unless and until it can be shown that a synthetically derived carrier would have structural differences that a naturally derived carrier would not, the product taught by Wironen et al. renders this obvious.

Claims 4 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (U.S. Patent App. No. 2003/0104026 Al), Polaschegg (U.S. Patent App. No. 2013/0085469, cited in IDS filed on Feb. 27, 2020), Lorenc et al. (U.S. Patent App. No. 2009/0023631 A1) and Stroumpoulis et al. (U.S. Patent App. No. 2012/0071437 A1), as applied to claims 1-3, 5-10, and 12 above, and further in view of Lequeux et al. (Journal of Plastic, Reconstructive & Aesthetic Surgery, 2015, cited in IDS filed on Nov. 5, 2020) and Mooney et al. (U.S. Patent App. No. 2008/0044900 All).
Wironen et al. teaches that stem cells and growth factors can be included in their composition in an effective amount, but does not specifically teach the claimed broad range of each in a 0.01% -5% of the total composition.
Lequeux et al. teach evaluation of Cytocare® injectable vehicle as an injectable carrier for adipose-derived stem cells (ASCs) where 10,000 viable cells/cm? were plated, then covered with 0.2 mL of Cytocare® injectable vehicle with varying proportions of hyaluronic acid content, (pg. 1493,1°t col. "Evaluation of biocompatibility and bioavailabilty of ASC in Cytocare®") and 1 x 10° ASCs suspending in 1 mL of various Cytocare® injectable vehicle formulated for intradermal injection, (pg. 1493, 2"4 col. "ASC Injection").
Mooney et al. teach that egress of cells can be regulated by bioactive agents, including growth factors, and that the concentration of growth factors and other bioactive agents can be varied to meet the needs of the desired movement of the cell in a composition, (para. [0007)).
As Lequeux et al. teach that it is known to try varying concentrations of cells in a therapeutic filler composition and Mooney et al. teach that the concentration of growth factors can be tuned to adjust cell egress, it would have been obvious to optimize the concentration of stem cells and at least one growth factor in the composition in the 0.01% - 5% range, as this is an incredibly broad range and varying of cell and growth factor concentrations in filler compositions is routine within the art, as evidenced by Wironen et al. noting that both can be used in an “effective amount”.
Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over over Wironen et al. (U.S. Patent App. No. 2003/0104026 Al), Polaschegg (U.S. Patent App. No. 2013/0085469, cited in IDS filed on Feb. 27, 2020), Lorenc et al. (U.S. Patent App. No. 2009/0023631 A1) and Stroumpoulis et al. (U.S. Patent App. No. 2012/0071437 A1), as applied to claims 1-3, 5-10, and 12 above, and further in view of Owens et al. (U.S. Patent App. No. 2013/0280223 A1).
Wironen et al. does not teach a carrier that is a degradable polymer of glycolide, lactide, e-caprolactone, p-dioxinone, or trimethylene carbonate.
Owens et al. teach that natural or artificial scaffold material can be made from hyaluronic acid, polycaprolactone, polyglycolide, or polydioxane. (para. [0004]). As hyaluronic acid and the claimed degradable polymers are art-recognized equivalents, an express suggestion to substitute one for another is not necessary to render such substitution obvious. MPEP 2144.06, citing In re Fout, 675 F.2d 297 (CCPA 1982).
Response to Arguments
Applicant's arguments filed Feb. 22, 2022 have been fully considered but they are not persuasive. 	
Applicants assert that none of the references address the now claimed HA cross-linked compositions having a viscosity provided as a function of the molecular weight of the HA.  
This is not found persuasive as the amended rejection now includes the Stroumpoulis reference, which, as explained above, addresses this newly claimed limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632